Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00576-CV

                                   IN RE Jeanette MORENO, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 13, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 22, 2021, relator filed a petition for writ of mandamus. Relator also filed a

motion for emergency temporary relief that sought a stay of the trial in the underlying cause

pending final resolution of the petition for writ of mandamus. On December 22, 2021, this court

granted the motion for emergency temporary relief, stayed the trial in this cause, and requested a

response from the respondent and real party in interest. No response was filed.

           After considering the petition and the record, this court concludes relator is not entitled to

the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a). The stay imposed on December 22, 2021 is lifted.

                                                        PER CURIAM



This proceeding arises out of Cause No. 2018-CI-01262, styled Jeremy Winford and Derek Sanchez v. Jeanette
1

Moreno, pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.